Dear Mayor Price:
This office is in receipt of your request for an opinion of the Attorney General in regard to granting raises to city department heads, specifically the City Clerk. You indicate that the City Council approved a budget item increasing the amount of the salary of the City Clerk. However, as Mayor you have not recommended the raise of the City Clerk who you state "is a director appointed by the Mayor", and the City Charter at Section 4-01(D) provides, "The salaries of the directors of the departments appointed by the mayor shall be set by the mayor subject to the approval by the council by means of the budget". Accordingly, you ask the following:
  If the City Council increases a budget item which allows for an increase in the salary of a Department Head, is it incumbent upon the mayor to grant such a salary increase?
It appears from the portion of the charter you have quoted that the City Council cannot increase the salary of the City Clerk by an increase as a budget item inasmuch as this would substitute the City Council with the power mandated by the Charter for the Mayor of setting the salaries of the directors of the departments rather than the Council only having the power of approval of the salary set by the Mayor by its inclusion in the budget. To increase the salary in the budget without a prior recommendation by the Mayor infringes upon his authority as set forth in the City Charter, and is invalid.
Of course, this conclusion is based upon your statement that the City Charter provides that the City Clerk is a department head appointed by the Mayor with approval by the council rather than in some other designation. This office noted that in the Minden charter the Mayor had the power to appoint all city employees other than the city clerk, city attorney and members of the city police department which was reserved to the Council, Atty. Gen. Op. No. 90-221, and the Charter for New Iberia stated "elective officers shall be the only officers of the city", and "all other persons in the service of the city, or any commission, or board thereof, are hereby declared to be employees." Atty. Gen. Op. No. 96-526. Thus, it can be seen that the status of personnel may vary by wording of the charter.
However, without having seen the charter, we make our observations on the basis that the city clerk, as a department head, has his salary set by the mayor subject to approval of the council, and not simply by adoption of a budget by the council.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                 RICHARD P. IEYOUB Attorney General
                             By: ________________________________ BARBARA B. RUTLEDGE Assistant Attorney General